DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communications for the present US application number 16/943,762 last filed on July 30th, 2020.
Claims 1-20 are pending and have been examined, directed to cachability of single page applications.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on July 30th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 4, 5, and 16 are objected to because of the following informalities:  
requesting as API request result a content item of the group,…”
Claim 4 has the same issue as claim 1.
For claim 5, the term/phrase “exclusive or (XOR)” is a known mathematical term and should be capitalized – i.e., Exclusive OR (XOR).
Claim 16 has the same issue as claim 5.
Appropriate correction are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 13 has limitations that includes: 
a seed management unit, an updating unit, a caching unit, and a receiver unit all performing various functions without the corresponding structure.
Claim 14 further includes a “client” which is also interpreted as a generic placeholder, performing some functionality without any sufficient structure.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the filed specifications show that Figure 4 and corresponding ¶¶ [0077-78] describes them as units or modules that perform various functions without definitive structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Additionally, Independent claim 13 contains claim limitations directed to various units that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The related dependent claims 14-19 are rejected under the same rationale.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See corresponding sections found in Figure 4 and ¶¶ [0077-79], [0081], and [0093].  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Please review and address and/or amend accordingly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0319261 A1 to Lonas et al. (“Lonas”).

As to claim 1, Lonas discloses a computer-implemented method for improving cachability of an application programming interface (API) request result of a content delivery system adapted for supplying content to a client system, the method comprising: 
maintaining a unique seed value per group of content items of a content type (¶¶ 25-26 - Lonas discloses of an overall system with a caching approach that can uniquely identify data using a combination of category scores, reputation scores, and TTL values.  The unique reputation score would be interpreted as the unique “seed value” as its applied to different categories with its unique associated TTL value as well); 
updating the seed value for the group of content items upon determining that one of the content items of the group is updated (¶¶ 17-18, 24, 29, and 32 - Lonas discloses of updating the reputation scores using a feedback mechanism, especially applicable towards time sensitive data that might stale and needs to be updated frequently, like news data sources); 
caching one of the content items of the group together with the related seed value in a caching system (Figures 2 and 5 - data can be stored within a local cache that can be checked first for future requests); and 
receiving, by the caching system, an API request requesting as API request result a content item of the group, wherein a parameter of the API request is a selected seed value (¶¶ 29, - the system can receive client requests via an application (204) for some data/content and the request is of the category that has a reputation score within the cache storage system, or it can be retrieved and added).

As to claim 2, Lonas further discloses the method according to claim 1, further comprising: 
requesting an updated respective content item as API request result upon determining, at the caching system, a difference between the related seed value and the selected seed value (¶¶ 24, 29, 32 – time sensitive data like news can be requested and updated within the cache).

As to claim 3, Lonas further discloses the method according to claim 1, further comprising: 
receiving regularly, at the caching system, an API request for the content item of the group (¶¶ 21 and 29 – See the corresponding §112 on “regularly” but otherwise Lonas’ system can respond to client requests as they arrive via their applications and/or devices, at an ongoing pace).

As to claim 4, Lonas further discloses the method according to claim 1, wherein the API request requesting as API request result content of items belonging to different groups of content item types (¶¶ 21, 29 and Figure 3 - the user can issue requests that cover a range of different topics or categories that are recognized and cataloged by the caching system).

As to claim 6, Lonas further discloses the method according to claim 1, further comprising: 
using, at the caching system, as cache expiration time for a content item of an API request result, a time value larger than or equal to a predefined cache expiration threshold value (Figure 5 - as long as the TTL value is not expired, that caching system can serve/use the requested associated data content).

As to claim 7, Lonas further discloses the method according to claim 1, further comprising: 
sending, as cache expiration time for a content item, a time value larger than or equal to a predefined cache expiration threshold value (Figure 5 - under broadest reasonable interpretations, this “sending” step, performed by the caching system can be interpreted in the same way as claim 6, as the caching system would send or use what is stored, as long as the TTL value is not expired, and thus the TTL value does not need to be larger, just equal to whatever the TTL value is current stored, for that associated piece of data content for a particular type/category).

As to claim 8, Lonas further discloses the method according to claim 1, further comprising: 
pushing a notification to the client, the notification being indicative of an update of a seed value relating to one of the content items of a group (¶¶ 32, 45, 46 and Figure 8 – updating the reputation and/or the TTL values is an iterative process via a feedback mechanism, which can be presented back to the user, that the values were updated).

As to claim 9, Lonas further discloses the method according to claim 1, wherein the content item is an element of a single page application (SPA) or otherwise dynamically generated content (¶¶ 21, 29, 39-40, 46 and Figure 5 - content can be dynamically generated or retrieved, especially for time sensitive type data like news or consider Figure 5 step 510, 512 when a new request is made at the data source).

As to claim 10, Lonas further discloses the method according to claim 1, wherein the API request result is a result of a search query (¶ 29 - clients can make requests for content via one or more applications 204).

As to claim 11, Lonas further discloses the method according to claim 1, further comprising, prior to the caching one of the content items of the group together with the related seed value in a caching system: 
receiving the API request at the caching system; and 
requesting the API request result (For both of these limitations, see Figure 5, steps 504, 510, 512, and 516 as all requests are evaluated and checked and requested within the local cache first and if it’s something new, it can be retrieved and then cached).

As to claim 12, Lonas further discloses the method according to claim 1, wherein any of the seed values of content types is requestable (¶¶ 21, 24, and 40 - There aren’t any limits on the types or categories of data being requested, as Lonas discloses of caching various types of data ranging from those that needs to be updated frequently to data that are updated infrequently).

As to claim 13, see the similar corresponding rejection of claim 1. 

As to claim 14, see the similar corresponding rejection of claim 2.

As to claim 15, see the similar corresponding rejection of claim 4.

As to claim 17, see the similar corresponding rejection of claim 6.

As to claim 18, see the similar corresponding rejection of claim 7.

As to claim 19, Lonas further discloses the caching system according to claim 13, wherein the caching system represents a middle layer of a 3-tier-content delivery system comprising a content management system, the cache server and a client (Figure 1 illustrates three sections over a network, the clients, the servers and the intermediary caching system).

As to claim 20, see the similar corresponding rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0319261 A1 to Lonas et al. (“Lonas”) in view of U.S. Patent Publication No. 2012/0254949 A1 to Mikkonen et al. (“Mikkonen”).

As to claim 5, Lonas in view of Mikkonen further discloses the method according to claim 4, wherein the parameter of the API request is a result of an exclusive or (XOR) function having the seed values of the different types as input (While Lonas does not expressly disclose of this feature, Mikkonen more expressly discloses that manipulating two or more units of information such as with using an Exclusive OR function (e.g., Mikkonen: ¶ 77).
Based upon Mikkonen’s teachings, it would been obvious and have motivated one of ordinary skill in the art to combine and incorporate Mikkonen’s teachings within Lonas’s overall .

As to claim 16, see the similar corresponding rejection of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.Y/Examiner, Art Unit 2455                                                                                                                                                                                                        
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455